Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending and are being examined in this application.

Allowable Subject Matter
Claims 6, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, claims 1, 7, and 13 recite the limitation “modifying at least one video in a set of videos that includes the first video and the second video based on the competition score.” The examiner was unable to find support for this limitation in the specification or in the originally filed claims of parent application 15098121. Rather, paragraph 50 of the specification discloses adjusting the ranking of a video in a set of search results based on a competition score.
Claims 2-6, 8-12, and 14-18 depend from claims 1, 7, and 13 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat. 8407207) in view of Carmichael et al. (US Pub. 20160316268) and further in view of Terada (US Pub. 20100017394).

Referring to claim 1, Chen discloses A computer-implemented method of determining competition for search queries on a video hosting system on a computer network, the method comprising: 
identifying first search queries directed to a first video [col. 4, lines 32-51; data for search queries submitted during user sessions is stored in a historical search data store, and the historical search data can be used to map the search queries to videos that were identified in search results] and associated view durations that the first video was watched in response to the first search queries [col. 4, lines 58-67; col. 6, lines 8-20; col. 9, line 57 – col. 10, line 8; the historical search data includes how long a video was presented to a user when the video was selected from a set of search results] and second search queries directed to a second video and associated view durations that the second video was watched in response to the second search queries [col. 4, lines 32-67; col. 6, lines 8-20; col. 9, line 57 – col. 10, line 8; the historical search data is stored for multiple search queries and videos]; 
...calculating a competition score indicating an amount of competition between the first video and the second video for views of users of the video hosting system based on a degree of similarity between the first vector and the second vector... [col. 2, lines 23-27; col. 4, lines 5-12 and 65-67; quality scores comparing the videos with each other are calculated based on the historical search data].

Chen does not appear to explicitly disclose generating a first vector for the first video based on the first search queries and associated view durations and a second vector for the second video based on the second search queries and associated view durations; and modifying at least one video in a set of videos that includes the first video and the second video based on the competition score.
However, Carmichael discloses generating a first vector for the first video based on the first search queries and associated view durations and a second vector for the second video based on the second search queries and associated view durations [pars. 141, 142, and 168-170; a vector is generated for a media asset i based on a specific data space d and a user u; user interaction information included in the vector include duration (u, i) representing the time that user u spent consuming media asset i; media assets and user interactions are associated with a first data space and a second data space (i.e., query spaces), respectively].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video search system taught by Chen so that vectors are generated for the videos and the historical search data as taught by Carmichael. The motivation for doing so would have been to improve the accuracy of media recommendations [Carmichael, par. 5].

Chen and Carmichael do not appear to explicitly disclose modifying at least one video in a set of videos that includes the first video and the second video based on the competition score.
However, Terada discloses modifying at least one video in a set of videos that includes the first video and the second video based on the competition score [par. 124; web content is modified to raise search rank].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video search system taught by the combination of Chen and Carmichael so that web content (e.g., a video) can be modified as taught by Terada. The motivation for doing so would have been to raise the video’s rank in the search results [Terada, par. 124].

Referring to claim 2, Chen discloses The method of claim 1, further comprising receiving search records associated with search queries directed to the video hosting system, each search record identifying a set of videos available on the video hosting system that are search results for a corresponding search query and indicating associated view durations that videos in the set were viewed responsive to the search query, wherein the first search queries and the second search queries are identified from the received search records [col. 4, lines 32-67; col. 6, lines 8-20; col. 9, line 57 – col. 10, line 8; note the historical search data].

Referring to claim 5, Chen discloses The method of claim 1, further comprising: receiving a new search query directed to the video hosting system; identifying a result set of videos as search results for the new search query, the videos in the result set including the first video and the second video; comparing the competition score to a threshold value; and removing the second video from the result set of videos responsive to the competition score being greater than the threshold value [col. 2, lines 23-27; col. 4, lines 5-12, 20-22, and 65-67; the quality scores are used to order search results for each query; also, the quality scores may have a threshold requirement].

Referring to claim 7, see at least the rejection for claim 1. Chen further discloses A system of determining competition for search queries on a video hosting system on a computer network, the system comprising: a hardware processor that is configured to perform the claimed steps [col. 12, lines 6-52; note the data processing apparatus].

Referring to claim 8, see the rejection for claim 2.
Referring to claim 11, see the rejection for claim 5.

Referring to claim 13, see at least the rejection for claim 1. Chen further discloses A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method of determining competition for search queries on a video hosting system on a computer network [col. 11, line 46 – col. 12, line 5; note the computer readable storage medium].

Referring to claim 14, see the rejection for claim 2.
Referring to claim 17, see the rejection for claim 5.


Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Carmichael, and Terada in view of Smyth et al. (US Pub. 20060173830).

Referring to claim 3, Chen, Carmichael, and Terada do not appear to explicitly disclose The method of claim 1, wherein the competition score measures a similarity between the first search queries and the second search queries for which the first video and the second video are competing, and wherein a higher competition score indicates that the first video and the second video are competing for more similar search queries and a lower competition score indicates that the first video and the second video are competing for less similar search queries.
However, Smyth discloses The method of claim 1, wherein the competition score measures a similarity between the first search queries and the second search queries for which the first video and the second video are competing, and wherein a higher competition score indicates that the first video and the second video are competing for more similar search queries and a lower competition score indicates that the first video and the second video are competing for less similar search queries [pars. 58, 60, and 86; relevance of search results is based on search histories and whether the corresponding queries are similar].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video search system taught by the combination of Chen, Carmichael, and Terada so that web content (e.g., a video) can be modified as taught by Terada. The motivation for doing so would have been to raise the video’s rank in the search results [Terada, par. 124].

Referring to claim 9, see the rejection for claim 3.
Referring to claim 15, see the rejection for claim 3.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157